DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive.
Regarding double patenting: Applicant asserts there are more differences in the claims than examiner disclosed.  Applicant asserts claim 1 requires a bore, which is not required in claim 24.  Examiner agrees that claim 24 is broader than claim 1.  Double patenting rejection is removed.
Regarding 112a: applicant asserts that a bent pole is disclosed.  Examiner does not dispute the presence of a bent pole in applicant’s disclosure; examiner disputes that applicant’s combination of a telescoping feature on a bent pole.  [0038] discloses “any desired pole, including fixed length poles or telescoping poles”, and “pole 16 is shown… as being either a bent/offset pole (fig 1) or a straight pole (fig 2)”.  At no point in [0038] does applicant disclose the possible combination of a bent pole with a telescoping feature.  Applicant is not persuasive, and the rejection is maintained.
Regarding the 103 rejection: applicant has included “configured to freely rotate at a torque of less than 15 kg-mm”.  Examiner notes that there are several 112a and 112b issues with this phrase, which are addressed below.  In summation, applicant does not disclose any “configuration” that is capable of this “freely rotating” situation.  Examiner does not know if applicant intends lubricant is used, or if ball bearings are used; neither of which are disclosed by applicant.  Applicant argues that “configured to freely rotate” requires that the claimed structure may not include a ratchet gear, as disclosed in Hsu.  Does applicant then intend that some surfaces are flat?  Applicant does not claim that any surfaces are flat.  Applicant also notes that Hsu allows rotation when the gears are disengaged (arguments page 8, lines 7-8; Hsu column 3, lines 1-6).  Therefore, examiner contends that the Hsu .  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, 10-15, 22-24, 27-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the independent claims 1 and 24, and their dependents, applicant requires “the first rotational portion is configured to freely rotate at a torque of less than 15kg-mm”.  [0043] states “As used herein, the terms "freely rotate" and "free rotation" shall mean rotate at a torque of less than about 15 kg-mm, with less than 10 kg-mm being desired, and less than 3 kg-mm being desired.”  

Regarding claim 14, Examiner notes that applicant has disclosed both bent and telescoping poles, but does not particularly state anywhere the combination.  Examiner notes that applicant particularly does not disclose telescoping along one axis, as claimed in claim 14.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5-7, 10-15, 22-24, 27-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding the independent claims 1 and 24, and their dependents, applicant requires “the first rotational portion is configured to freely rotate at a torque of less than 15kg-mm”.  

Further, applicant has not disclosed what “configuration” can achieve this function “freely rotate at a torque of less than 15 kg-mm”, and therefore examiner is unsure of the scope of the independent claims.  Because the scope of the independent claims are unknown, examiner is unsure how to meet the claim limitation.  Examiner notes that since applicant agrees that Hsu discloses two surfaces that do not touch, examiner contends that this non-contact position provides the “freely rotate” configuration, as there is no friction between the two parts.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-5, 10-16, 22-26, 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over 59207058 Hsu in view of 6199245 Blessing.

Regarding claims 1 and 24, Hsu discloses tool comprising a tool comprising 
a pole 50 defining an axis; 
a first handle arranged at a top of the pole along an axis, the first handle having a first stationary portion 55 defining a bore (figure 6) and a first rotational portion 43, the first stationary portion and the first rotational portion forming a first assembly with the first stationary portion and the first rotational portion being immediately adjacent one another along the axis (figures 2 and 6); and 
a rotational coupler 40 arranged in the bore of the first stationary portion 55 (figure 6), wherein the first stationary portion 55 includes a stationary coupler (“barrel 55 is secured on the rear end of the tube 50 by such as fasteners” column 2, line 51), wherein the stationary coupler 55 is configured to be secured to the pole to prevent rotation of the first stationary portion about the axis of the pole (as stated above with the stationary coupler to pole 50) and configured to prevent translational movement of the first stationary portion along the axis of the pole (since it’s fixed by the stationary coupler, it does not translate along the axis of pole 50), and 

    PNG
    media_image1.png
    340
    674
    media_image1.png
    Greyscale
wherein the first rotational portion 43 is secured to the first stationary portion by the rotational coupler 40, and 
wherein the first rotational portion 43 and the rotational coupler 40 are configured to freely rotate with respect to both of the pole about the axis and the first stationary portion (rotated by the user) and the rotational coupler 40 is configured within the bore (figure 6) to prevent the first rotational portion 43 from translational movement with respect to the pole 50 and the first stationary portion along the axis;
wherein the first rotational portion 43 is configured to freely rotate (as discussed above) at a torque of less than 15kg-mm (examiner notes that the configuration to rotate freely is when the surface of 43 that abuts stationary portion 55 are separated in figure 6).
Hsu does not disclose a “bent pole defining a first axis and a second axis wherein the second axis is offset from the first axis”.  
Blessing discloses a lawn and garden handle having a myriad of shapes having a plurality of axes, including figures 11 and 15, which have a bent pole with a first axis near the tool head, and a second axis (distal end of the handle) which are offset (examiner contends means not co-axial), and also discloses that only one portion of the handle telescopes, as shown in figure 11.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to change the shape of the handle of Hsu furthest from the rake head, as known in the art, as this change of shape is for the ergonomic comfort of the user.  Examiner contends that by applying the change of shape of the handle at the distal end of the Hsu handle, this does not affect the rotational relationship of the rod 20 within sleeve 30 at the section near the head of the Hsu handle.  A change of shape is considered a matter of choice.  See MPEP 2144.04 (IV) (b).  

Regarding claim 2, Hsu as modified discloses the tool of claim 1, wherein the first handle is positioned so that the first stationary portion 55 is at a top of the pole 50.

Regarding claims 5 and 30, Hsu as modified discloses the tool of claims 1 and 24, further comprising: a second handle (figure 6) having a second stationary portion 51 and a second rotational 

Regarding claims 10-12, Hsu as modified discloses the tool of claim 1, wherein the first stationary portion 55 has a length, but does not disclose the particular length of the first stationary portion 55.   
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the first stationary portion 55 any length desired by the user, since a change in size is generally recognized as being within the level or ordinary skill in the art.  See MPEP 2144.04 (IV)(a).  Examiner contends that these are known equivalents and are used for the same purpose within the ordinary skill in the art.  See MPEP 2144.06(I).   

Regarding claim 13, Hsu as modified discloses the tool of claim 1, wherein the first stationary portion 55 and the first rotational portion 43 have a common outer diameter (figure 6).

Regarding claim 14, Hsu as modified discloses the tool of claim 1, wherein the bent pole is telescoping along the first axis (figure 11 of Blessing).  Please see 112a rejection above.

Regarding claim 15, Hsu as modified discloses the tool of claim 1, wherein the pole is a fixed length pole.

positioned and configured to assist in gripping of the first handle (for ergonomic purposes).

Regarding claims 22 and 28, Hsu as modified discloses the tool of claim 1, further comprising a cleaning implement attached to the pole (rake cleans up leaves).

Regarding claims 23 and 31, Hsu as modified discloses the tool of claim 5, wherein the second handle (as discussed above) includes a fixing coupler 31, wherein the fixing coupler is configured to allow the second stationary portion and the second rotational portion to freely rotate with respect to one another about the axis and to prevent translational movement of the second stationary portion and the second rotational portion along the axis.

Regarding claim 29, Hsu as modified discloses the tool of claim 24, further comprising a fastener 46 that passes through the rotational coupler 40 and engages with the first rotational portion 43.

Claims 6, 7, and 27, are rejected under 35 U.S.C. 103 as being unpatentable over Hsu as modified by Blessing applied to claim 1 above, and further in view of 2016/0198925 Hoyle.
Regarding claims 6 and 27, Hsu as modified discloses the tool of claims 1 and 24, wherein the first handle does not include an activation trigger. 
Hoyle discloses a cleaning tool that has a handle at the end of the pole, which further comprises an activation trigger 18.


Regarding claim 7, Hsu as modified discloses the tool of claim 6, wherein the activation trigger is positioned on the first rotational portion, which is furthest from the pole, which is shown in Hoyle.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY M MORGAN whose telephone number is (303)297-4387.  The examiner can normally be reached on Mon-Thurs 7-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMILY M. MORGAN/
Primary Examiner
Art Unit 3677



/EMILY M MORGAN/Primary Examiner, Art Unit 3677